Citation Nr: 1628051	
Decision Date: 07/14/16    Archive Date: 07/28/16

DOCKET NO.  12-31 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an effective date earlier than May 16, 2011 for the grant of multiple skin cancers and residuals thereof of the head and face, including the right ear helix.

2.  Entitlement to an effective date earlier than May 16, 2011 for the grant of residuals, scar of the right lower extremity.


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran had active service from March 1954 to February 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  The January 2012 rating decision effectuated an October 2011 Board decision which granted separate evaluations for multiple skin cancers and residuals thereof of the head and face, including the right
ear helix and for residuals, scar of the right lower extremity.

The January 2012 rating decision granted service connection for multiple skin cancers and residuals thereof of the head and face, including the right ear helix at an initial 30 percent rating and granted service connection for residuals, scar of the right lower extremity at an initial 10 percent disability evaluation.  he RO assigned an effective date of May 16, 2011 for both of these disabilities. 

The Veteran subsequently disagreed with the effective date of these disabilities.

Parenthetically, the Board notes that in an August 2015 rating decision, the RO, in part, continued the 10 percent evaluation for the Veteran's residuals, scar of the right lower extremity and increased the Veteran's disability evaluation for multiple skin cancers and residuals thereof of the head and face, including the right ear helix from a 30 to an 80 percent disability evaluation, effective July 9, 2015.  The Veteran has not disagreed with this decision.

The Veteran requested a hearing before a Veterans Law Judge at the RO.  However, the Veteran cancelled this hearing, and has not requested that a new hearing be scheduled.  As such, his hearing request is deemed withdrawn.  See 38 C.F.R. §§ 20.702(e); 20.704(e) (2015).

The Board notes that there is an electronic claims file associated with the Veteran's claim, which contains relevant evidence that will be considered by the Board in this appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a) (2) (West 2014).


FINDINGS OF FACT

1.  A claim for service connection for multiple skin cancers was received on December 5, 2006.

2.  Service connection was granted for multiple skin cancers in a June 2007 rating decision and an effective date of December 5, 2006, assigned, coinciding with the date of receipt of the claim for this disorder.
 
3.  As the Veteran's residuals of skin cancer of the head and face, including the right ear helix disability and residuals of skin cancer, scar of the right lower extremity disability are related to his multiple skin cancers, the December 5, 2006 claim reasonably encompassed a claim additionally for service connection for these disabilities.

4.  It was factually ascertainable that diagnoses of residuals of skin cancer of the head and face, including the right ear helix disability and residuals of skin cancer, scar of the right lower extremity disability occurred at the time of the December 5, 2006 effective date.


CONCLUSIONS OF LAW

1.  The criteria for an effective date of December 5, 2006, for the grant of service connection for multiple skin cancers and residuals thereof of the head and face, including the right ear helix are met. 38 U.S.C.A. §§ 5107(b), 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2015).

2.  The criteria for an effective date of December 5, 2006, for the grant of service connection for residuals, scar of the right lower extremity are met.  38 U.S.C.A. §§ 5107(b), 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  

The resolution of the Veteran's appeals for an earlier effective date is dependent on the Court's interpretation of the law and regulations pertaining to claims for VA benefits.  Consequently, no further development under the VCAA is warranted as there is no development which would change the outcome.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); see generally Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 Vet. App. 227, 231- 32 (2000); see also Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) (holding that the VCAA is not applicable where it could not affect a pending matter and could have no application as a matter of law).

Law and Regulations

The assignment of effective dates for awards of disability compensation is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  As pertinent here, where a claim has not been filed within one year after separation from service, the law provides that the effective date of an award of service-connected disability compensation based on an original claim or a claim reopened after final adjudication "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400 (b) (2). 

Generally, except as otherwise provided, the effective date of a compensation award based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  Actual payment of such monetary benefits commences on the first day of the calendar month following the month in which the award became effective.  38 C.F.R. § 3.31.

The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA. 38 C.F.R. § 3.1(r).  A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit.  38 C.F.R. §§ 3.1(p), 3.155. 

Any communication indicating an intent to apply for a benefit under the laws administered by VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought.  See 38 C.F.R. § 3.155(a).  To determine when a claim was received, the Board must review all communications in the claims file which may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992). 

General rules defining informal claims apply to claims for entitlement to disability benefits raised under a theory of secondary causation.  See Ellington v. Nicholson, 22 Vet. App. 141, 145-47 (2007).

In Roper v. Nicholson, 20 Vet. App. 173 (2006), the Court held that effective dates for both primary and secondary conditions are governed by 38 C.F.R. § 3.400, which provides that the effective date is the later of the date the condition arose or the date the Veteran applied for benefits. 

Building on Roper, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that "a requirement that a secondary condition 'be considered a part of [an] original condition' does not, in our view, establish that the original condition and the secondary condition must receive identical effective dates."  Ellington v. Peake, 541 F.3d 1364, 1369 (Fed. Cir. 2008). " Indeed, a per se rule requiring identical effective dates for primary and secondary conditions would be illogical, given that secondary conditions may not arise until years after the onset of the original condition." Id.  The Federal Circuit concluded that "the effective date for secondary conditions is governed by [38 C.F.R. §] 3.400, which establishes the effective date as the 'date of receipt of claim, or [the] date entitlement arose, whichever is later.' " Id.  It explained: We think this result is consistent with 38 U.S.C. § 5110, the statute which governs the effective date of awards.  Section 5110(a) provides generally that "[u]nless specifically provided otherwise in this chapter, the effective date of an award based on an original claim ... shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore."  The statute contains no exception to this rule for a claim, such as the one filed in this case, seeking service connection for an alleged secondary condition.  Id.  at 1370.

The Veteran seeks an effective date earlier than May 16, 2011 for the grants of service connection (more specifically, separate ratings) for multiple skin cancers residuals, skin cancers of the head and face, including the right ear helix and for residuals, skin cancers for a scar of the right lower extremity.  

After reviewing all of the relevant evidence, the Board concludes that an earlier effective date of December 5, 2006 is warranted, but no earlier date.  When affording the Veteran the benefit of the doubt, the evidence supports a finding that his December 5, 2006 claim alleging entitlement to service connection for skin cancer also reasonably encompassed or raised a claim for a consequent residuals of skin cancer of the head and face, including the right ear helix disability and residuals of skin cancer, scar of the right lower extremity disability.

The record reflects that on December 5, 2006, VA received the Veteran's original service connection claim for a skin cancer disability. 

In a June 2007 rating decision, the RO granted service connection for a multiple skin cancers disability, effective December 5, 2006. 

As noted above, an October 2011 Board decision denied entitlement to an initial rating in excess of 10 percent for multiple skin cancer and residuals thereof of the chest, abdomen back upper extremities, and left lower extremity.  However, the Board also granted separate evaluations for multiple skin cancers and residuals thereof of the head and face, including the right ear helix and for residuals, scar of the right lower extremity.

A January 2012 rating decision effectuated the Board's October 2011 decision.  The RO granted service connection for multiple skin cancers and residuals thereof of the head and face, including the right ear helix at an initial 30 percent rating and granted service connection for residuals, scar of the right lower extremity at an initial 10 percent disability evaluation.  The RO assigned an effective date of May 16, 2011 for both of these disabilities. 

Notably, the Veteran did not file a claim for multiple skin cancers and residuals thereof of the head and face, including the right ear helix or for residuals, scar of the right lower extremity per se.  Rather, the Board granted service connection for such disabilities on its own initiative after receiving the medical findings from a May 2011 VA examination.  The effective date assigned was May 16, 2011, the date of that examination.  The Veteran asserts that an earlier effective date is warranted. 

The Court has held that a claimant's identification of the benefit sought does not require any technical precision.  See Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007).  Rather, "[a] claimant may satisfy this requirement by referring to a body part or system that is disabled or by describing symptoms of the disability." Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).  Thus, the scope of the Veteran's claim for a cervical spine disability includes any disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009)(per curiam). 

On review, the Board finds that an effective date of December 5, 2006, is warranted for the separate grants of service connection for multiple skin cancers and residuals thereof of the head and face, including the right ear helix disability and residuals, scar of the right lower extremity disability.

Notably, on his December 5, 2006 claim, the Veteran stated that he was entitled to service connection "for skin cancer due to sun exposure in service".  Moreover, at that time, the record had already contained numerous complaints of skin conditions of his head and face as well as scarring of the right lower extremity.  Significantly, on VA examination in July 2006, the Veteran reported that in the 1980's he developed skin cancers all over his body including his face, forehead, his left and right temples, back, chest, abdomen, both arms and both lower extremities.  The examiner noted that a review of the record demonstrated an extensive history of skin cancers which included a basal cell carcinoma on the pretibial on the right lower leg.  The current examination revealed scarring of the face and a graft scar on the right thigh.

Accordingly, it was factually ascertainable that diagnoses of residuals of skin cancer of the head and face, including the right ear helix disability and residuals of skin cancer, scar of the right lower extremity disability occurred at the time of the December 5, 2006 effective date.

Thus, under Clemons, the Board finds that the Veteran's initial claim for service connection for a multiple skin cancer disability reasonably encompassed a related skin cancer of the head and face and residuals and scar of the right lower extremity. 

However, the effective date for a secondarily service-connected conditions (such as the Veteran's head and face, including the right ear helix disability and residuals, scar of the right lower extremity disability) is not necessarily identical to that of the original condition (multiple skin cancers disability).  Instead, the effective date can arise no earlier than the date on which the Veteran applied for benefits for the secondary condition.  See Ellington v. Peake, 531 F.3d 1364 (Fed. Cir. 2008); Roper v. Nicholson, 20 Vet. App. 173, 181 (2006).  Nonetheless, if it is shown that his December 2006 claim was for multiple skin cancers, not just for a specific skin cancer disability, he could circumvent this general rule or it would not apply to his particular situation and circumstances.  Although there may be multiple theories or means of establishing entitlement to a benefit for a disability, if the theories all pertain to the same benefit for the same disability, they constitute the same claim.  See Roebuck v. Nicholson, 20 Vet. App. 307 (2006).  Thus, resolving all reasonable doubt in the Veteran's favor, the RO had constructive notice of his multiple skin cancer claims to include the face and head and the right lower extremity since the multiple skin cancer claim; such claim reasonably included secondary manifestations in the head, face and right lower extremity.  Regardless of whether a claimant identifies a particular disorder upon filing the claim, the scope of the claim is not limited to that condition, but is considered a claim for any disability that reasonably may be encompassed by several factors - including his description of the claim, the symptoms he describes, and the information he submits or that VA obtains in support of his claim.  See Clemons, supra. 

Accordingly, the Board finds that an earlier effective date of December 5, 2006, (though no earlier) is warranted for the separate grants of service connection for the for multiple skin cancers and residuals thereof of the head and face, including the right ear helix disability and residuals, scar of the right lower extremity disability as secondary to the service-connected multiple skin cancers disability, as this was the date of receipt of the Veteran's original claim for service connection for the multiple skin cancers disability.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400 (2015).  However, an effective date prior to December 5, 2006, may not be assigned for these disabilities as the effective date of service connection for these secondarily service-connected disorders may not be earlier than the effective date of service connection for the precipitating multiple skin cancers disability. Id.; Ellington, supra.









ORDER

An effective date of December 5, 2006, for the grant of service connection for multiple skin cancers and residuals thereof of the head and face, including the right ear helix, is granted, subject to the law and regulations governing the payment of monetary benefits.

An effective date of December 5, 2006, for the grant of service connection for residuals, scar of the right lower extremity is granted, subject to the law and regulations governing the payment of monetary benefits.


____________________________________________

Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


